DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Claim Objections
Claims 1-5, 7-8, 10, 13-15 and 18 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 23-24, the phrase “a third end of a second movable element” should be changed to -- the fourth end of the second movable element -- to provide the correct claiming structural arrangement as illustrated in Figure 8.  In line 44, the phrase “the second motion stop” should be changed to -- a second motion stop --.  In line 46, the phrase “the movable element” should be changed to -- the second movable element --.  In line 51, the phrase “the fourth section” should be changed to -- the third section -- to provide the correct claiming structural arrangement as illustrated in Figure 8.  At the same time, lines 22-30 (after amending these lines as suggested above), these lines should be placed before the section claiming the “a section lateral extension … second gap distance”.  The moving of these lines (e.g. claiming the first lateral extension) would provide better clarity and better sense in reading the claim and to provide and prevent certain other antecedent basis issues if not placed as suggested.
In claim 14, line 16, the phrase “the movable element” should be changed to -- the first movable element --.  In lines 22-23, the phrase “a third end of a second movable element” should be changed to -- the fourth end of the second movable element -- to provide the correct claiming structural arrangement as illustrated in Figure 8.  In line 26, the phrase “a second motion stop” should be changed to -- the second motion stop --.  In line 38-39, the phrase “the third end” should be changed to -- a third end --.  In line 45, the phrase “the second motion stop” should be changed to -- a second motion stop --.  In line 47, the phrase “the movable element” should be changed to -- the second movable element --.  In line 54, the phrase “the fourth section” should be changed to -- the third section -- to provide the correct claiming structural arrangement as illustrated in Figure 8.  At the same time, lines 21-28 (after amending these lines as suggested above), these lines should be placed before the section claiming the “a section lateral extension … second gap distance”.  The moving of these lines (e.g. claiming the first lateral extension) would provide better clarity and better sense in reading the claim and to provide and prevent certain other antecedent basis issues if not placed as suggested.

Response to Amendment
Applicant’s arguments with respect to claims 1-5,7-8,10,13-15,18 have been considered but are moot in view of the new ground(s) of objection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-5, 7-8, 10, 13-15 and 18 are allowable over the art of record.

Conclusion
This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861